Citation Nr: 0929247	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-28 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left eye condition, 
variously diagnosed as vitreous degeneration and floaters. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO, in pertinent part, denied 
entitlement to service connection for a left eye condition.

The Veteran presented testimony before the Board in May 2008.  
The transcript has been obtained and associated with the 
claims folder. 

The matter was previously before the Board in July 2008, 
wherein the claim was remanded for additional development and 
adjudication.  The claim has been returned to the Board and 
is now ready for appellate disposition. 

The Board notes that the July 2008 Board decision confirmed 
an initial 10 percent rating for a facial scar of the left 
cheek.  As such, the matter is no longer in appellate status.
   

FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A left eye condition, variously diagnosed as vitreous 
degeneration and floaters, was not incurred during active 
military service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left eye condition, variously diagnosed as vitreous 
degeneration and floaters, have not been met.  
38 U.S.C.A. §§ 1101, 1131, 1110, 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in November 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Notice pursuant to the Dingess 
decision was sent in May 2006.  An additional development 
letter was sent in August 2008.      

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA 
treatment records, articles, and reports of VA examination.  
The Veteran has not identified any other evidence which has 
not been obtained.

The Board notes that upon Remand in July 2008, the RO 
attempted to obtain a September 2005 "nexus opinion" 
alleged by the Veteran to be part of his VA outpatient 
treatment records.  The RO requested copies of all records, 
both paper and electronic, from the Buffalo VA Medical Center 
dated from 1969 to the present.  The records were obtained 
and associated with the claims folder; however, they did not 
contain such a "nexus opinion."  There is no indication 
that one exists.  Any further efforts to obtain this entry 
would be futile.  38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 



II. Analysis

The Veteran contends that he is entitled to service 
connection for a left eye condition.  Specifically, he 
asserts that vitreous degeneration and floaters are the 
result of being hit in the face with a spring from a .50 
caliber machine gun in March 1969.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a left eye 
condition is not warranted.  While the Veteran's service 
treatment records confirm a laceration to the cheek in March 
1969 as a result of being hit by a spring assembly of a .50 
caliber machine gun, these records are completely devoid of 
any complaints, treatment, findings, or diagnoses relating to 
a left eye problem.  No left eye disability was shown in any 
service treatment record from the date of the March 1969 
incident through the end of the veteran's period of service.   
On the report of the Veteran's May 1969 examination prior to 
separation, the Veteran's eyes were evaluated as normal.  No 
chronic eye problem was noted at separation, or for many 
years thereafter. 

The mere fact that the Veteran sustained a laceration to the 
left cheek in service is not enough to establish that the 
veteran sustained a chronic left eye condition during his 
active duty service.  38 C.F.R. § 3.303(b).  

Post-service, the first objective evidence of floaters is 
contained in VA outpatient treatment records dated in 
November 1999.  While this entry noted a history of 
longstanding stable floaters a specific onset was not given.  
Further, no floaters were reported at that time.  
Additionally, other medical reports appear to indicate that 
the floaters began relatively recently.  For instance, an 
October 2005 record noted black spots in the eyes of only a 
few months duration.

On review of the documented reports of floaters in the claims 
file, there is a 30-year evidentiary gap in this case between 
the Veteran's active service and the earliest notation of 
floaters in 1999.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that floaters were the result of military service 30 
years earlier.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of floaters between 
the period of active military service ending in 1969 and the 
first complaints of floaters noted in 1999, is itself 
evidence which tends to show that the Veteran's current 
condition did not have its onset in service or for many years 
thereafter.

As the Veteran's left eye condition was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some medical evidence linking the 
current condition to service.  Here, there is no such medical 
evidence.  The January 2006 VA examiner opined that while the 
Veteran had a documented history of a laceration to the left 
cheek and not the left eye, there was no specific incident 
related to vitreous degeneration and floaters.  These were 
said to be a normal ocular finding. 

Pursuant to the July 2008 Board Remand, the RO sought an 
additional VA medical opinion.  After review of the claims 
folder and physical examination of the Veteran, the December 
2008 VA examiner opined that vitreous degeneration and 
perception of floaters in the left eye was not caused by or a 
result of the 1969 injury sustained from dismantling a 
machine gun assembly.  

While the Veteran contends that a left eye condition has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical opinion regarding the cause or 
etiology.  The Veteran is not a medical professional and his 
statements as to etiology does not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board is cognizant that the Veteran maintains that he has 
had floaters since service, and that the Veteran is competent 
to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.   See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board can not give 
great weight and credibility to the Veteran's account in 
light of the evidence that floaters were not objectively 
demonstrated until 30 years after the Veteran's separation 
from service, and have not been shown to be related thereto.  

As a final note, the Board acknowledges that the Veteran has 
provided medical treatise evidence in support of his claim, 
i.e. articles regarding the association between floaters and 
eye injury.  It cannot be ignored, however, the principles 
discussed in such treatise are general in nature and do not 
specifically relate to whether this Veteran sustained an eye 
injury in service or that his floaters are related to such.  
See Sacks v. West, 11 Vet. App. 314, 317 (1998)(citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 
Vet. App. 509 (1998) (Emphasis added).  While medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional, in the instant 
case, as discussed above, a favorable nexus opinion is not of 
record.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In short, the evidence of record does not show a left eye 
condition or injury during service, it contains no 
documentation of the development of floaters until many years 
after service, and it does it show that the Veteran's current 
problems are related to service.  The weight of the medical 
evidence is against the claim for service connection.  

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for a left 
eye condition, variously diagnosed as vitreous degeneration 
and floaters, the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left eye condition, 
variously diagnosed as vitreous degeneration and floaters, is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


